DETAILED ACTION
This action is responsive to the After-Final amendments filed on 12/22/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments 
Applicant’s arguments, filed on 12/22/2021, with respect to the previous art rejections have been fully considered and are persuasive in view of Applicant’s filed amendments.  Therefore, said rejection has been withdrawn. 
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
	With respect to independent claims 1, 7, and 13; the present invention is directed to a method and apparatus of a receiver that adaptively changes the depth of storage circuitry based on the length threshold value in order to improve signal reception of the receiver.  Where the limitations of the independent claims, as filed on 12/22/2021, are each incorporated by reference into this section of this Office Action.
	The closest prior art of record, Wang (US 2004/0096004: previously cited), shows a similar method and apparatus for a receiver, where the merits of the Wang reference were previously addressed in the Office Actions mailed on 11/12/2020 and 6/16/2021 (all of which is/are incorporated by reference into this section of this Office Action).
	With regards to independent claims 1 and 13, the prior art of record (including but not limited to Wang reference), fails to anticipate and/or obviously meet (either alone or 
	With regards to independent claim 7, the prior art of record (including but not limited to Wang reference), fails to anticipate and/or obviously meet (either alone or in-combination) the following supported limitations (addressed below with emphasis added): 
7. 	A receiver device, comprising: 
	a decoder circuit; 
	a first storage circuit configured to receive first input data and perform a FIFO process; 
	a first equalizer coupled to the first storage circuit and the decoder circuit; a second storage circuit configured to receive second input data; 
	a second equalizer coupled to the second storage circuit and the decoder circuit; 
	a canceller circuit coupled to the first equalizer and the second storage circuit; and 
	a switch coupled between an input terminal of the first storage circuit and an output terminal of the first storage circuit, wherein the switch is turned on or turned off based on a comparison result of comparing a length of a transmission line corresponding to the first input data with at least one length threshold value.

	The Examiner notes that the entirety of each independent claim is the subject matter that renders each of the independent claims allowable, not solely the newly added portions (or solely the emphasized portions) since the other limitations provide context.  The dependent claims are each allowable for at least the subject matter of the corresponding independent/parent claim(s) (and/or their own respectively required . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited in the attached PTO-892 form.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. Perez whose telephone number is (571)270-3231.  The examiner can normally be reached on Monday through Friday: 10am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JAMES M PEREZ/Primary Examiner, Art Unit 2637                                                                                                                                                                                                        1/13/2022